                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA



UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:19CR30

       vs.
                                                      MEMORANDUM AND ORDER
NICHOLAS CHENIER,

                     Defendant.


      This matter is before the Court on the Findings and Recommendation (F&R), ECF

No. 28, issued by Magistrate Judge Susan M. Bazis. The Magistrate Judge recommended

that the Motion to Suppress filed by the Defendant Nicholas Chenier, ECF No. 16, be

denied. Defendant filed an Objection to the F&R, ECF No. 29, as allowed by 28 U.S.C.

§ 636(b)(1)(C) and NECrimR 59.2(a). The Government responded to the Objection, ECF

No. 31. For the reasons set forth below, the F&R will be adopted, and the Motion to

Suppress will be denied.

                                    BACKGROUND

      Defendant is charged with one count of possession with intent to distribute

methamphetamine. Indictment, ECF No. 1. Defendant seeks to suppress any evidence

obtained by law enforcement on August 24, 2018, asserting that Omaha Police Detectives

Andrew Ramsay (Detective Ramsay) and Cortes Clark (Detective Clark) impermissibly

extended the traffic stop in order to conduct a dog sniff and lacked reasonable suspicion

to conduct a dog sniff on Defendant’s vehicle. Defendant did not directly object to the

Magistrate Judge’s factual findings. Having reviewed the record, the Court adopts those

findings and provides the following by way of summary:
       On August 24, 2018, Detective Ramsay and Detective Clark saw a Chevy Camaro

fail to properly signal a traffic move, in violation of Neb. Rev. Stat. § 60-6,161, and began

to follow the Camaro in their cruiser. It appeared to the detectives that the Camaro made

several arbitrary turns to avoid the police cruiser and did not take the most direct route to

its destination. The detectives believed the driver of the Camaro knew the detectives were

behind him during this time.

       The detectives pulled the Camaro over at 36th and Ames Street. Detective

Ramsay approached the passenger side of the vehicle. Defendant was the driver and

Brittani Garrison was his passenger. Detective Ramsay asked Defendant for the vehicle’s

registration and for identification from both Defendant and Garrison. Defendant could not

produce any identification or anything with his name on it but was able to provide the

vehicle registration information. The vehicle was not registered to Defendant or Garrison.

Garrison provided her identification to Detective Ramsay.            Detective Clark then

approached the passenger side of the vehicle, and Detective Ramsay moved to the

driver’s side. Detective Ramsay asked Defendant for his name, date of birth, address and

social security number in order to run the data check.

       Upon returning to the cruiser, Detective Ramsay started running data checks on

Defendant, Garrison, and the vehicle. Detective Ramsay first performed a background

check on the occupants through a local data system, accessible from his cruiser.

According to the results of the local Nebraska system check, Defendant had a suspended

driver’s license in Nebraska, and he had felony convictions for possessing

methamphetamine and being a felon in possession of a firearm. The Nebraska data check

also showed a violation in Iowa but did not provide detailed information about the violation.
Detective Ramsay determined that he needed to perform an NCIC interstate background

“Channel 5” check. Because the Channel 5 check could not be completed from the

cruiser, he used a radio to call into Central Headquarters. Overall, the background checks

took longer than a standard check because Defendant did not have identification.

       While Detective Ramsay was working on the data check, Detective Clark spoke to

Defendant. Detective Clark asked Defendant if there was anything illegal in the vehicle.

Defendant responded no. Detective Clark asked Defendant if he could search his vehicle.

Defendant responded by saying it was not his vehicle so he could not give his permission.

Detective Clark testified that it appeared Defendant was trying to separate himself from

the vehicle, which raised Detective Clark’s suspicion. Adding to Detective Clark’s

suspicion, Defendant appeared to be frustrated, nervous, and would not make eye

contact with Detective Clark. Detective Clark testified that, based on his experience, this

type of behavior is common in individuals who are trying to hide something about their

vehicles. As a result of Defendant’s answers and reactions, Detective Clark thought there

might be something illegal in the vehicle.

       Detective Clark returned to the cruiser and told Detective Ramsay about

Defendant’s behavior. At that point, given what the detectives knew from Defendant’s

behavior and the local background check, they decided to call for a K-9 unit. Detective

Ramsay requested the K-9 unit approximately eight minutes into the traffic stop. Following

the request, Detective Clark and Detective Ramsay discussed Defendant’s criminal

record. Detective Ramsay informed Detective Clark that Defendant was a felon with

convictions for drug and gun charges.
       At that point, Defendant’s Iowa record check had not been completed. Detective

Ramsay also had not yet completed the background check on Garrison. Detective Clark

returned to Defendant’s vehicle to remove Defendant and Garrison from the vehicle. At

that time, Detective Ramsay radioed in the Channel 5 check. Detective Ramsay’s call

came approximately nine minutes into the traffic stop and approximately five minutes after

Detective Ramsey started the local checks on his computer.

       When Detective Clark returned to Defendant’s vehicle, he asked Defendant

multiple times to exit the vehicle. Defendant repeatedly refused and asked why he had to

exit the vehicle. Detective Clark explained that Defendant was under arrest for driving

while under suspension. Defendant eventually exited the vehicle and Detective Clark

performed a pat-down search. Defendant became somewhat aggressive and resisted

Detective Clark’s efforts to place him in handcuffs. Detective Ramsay exited the cruiser

and approached Defendant’s vehicle because Defendant was not following Detective

Clark’s commands. At that point, the Channel 5 check was still not complete. As

Defendant was being placed in handcuffs, approximately ten minutes into the traffic stop,

K-9 Officer Pignotti arrived on the scene with his dog.

       Once Defendant and Garrison were in handcuffs, the dog performed a sniff search

and indicated to narcotics in the vehicle. Officers then searched the vehicle and located

what appeared to be methamphetamine. The Channel 5 check results did not come back

until after the dog alerted and the officers’ search had begun.

                                STANDARD OF REVIEW

       Under 28 U.S.C. § 636(b)(1)(C) and NECrimR 59.2(a), the Court shall make a de

novo review of the portions of the Magistrate’s Findings and Recommendation to which
objections have been made. The Court may accept, reject, or modify, in whole or in part,

the Magistrate Judge’s findings and recommendations. The Court may also receive

further evidence or remand the matter to the Magistrate Judge with instructions.

                                       DISCUSSION

1. Probable Cause to Stop Defendant

       Defendant did not object to the F&R finding that Detectives Ramsay and Clark had

probable cause to stop Defendant. After thorough review of the record and the Magistrate

Judge’s findings, the Court concludes that the detectives had probable cause to stop the

vehicle and the Court adopts the recommendation of the magistrate judge.

2. Length of Stop and Reasonable Suspicion for Dog Sniff

       Defendant argues that the detectives unlawfully prolonged the traffic stop because

they ran the Channel 5 check to ascertain the specific violations in Iowa. Defendant also

argues the detectives lacked reasonable suspicion to broaden the investigation to include

a dog sniff. Based on a thorough review of the record, the Court finds the data check was

reasonable, and the detectives had reasonable suspicion to conduct a dog sniff.

       A. Length of the Stop

       Under the Fourth Amendment, “an officer conducting a traffic stop who discovers

information leading to reasonable suspicion of an unrelated crime may extend the stop

and broaden the investigation.” United States v. Woods, 829 F.3d 675, 679 (8th Cir.

2016). “After a law enforcement officer initiates a traffic stop, the officer ‘may detain the

offending motorist while the officer completes a number of routine but somewhat time-

consuming tasks related to the traffic violation.’” United States v. Englehart, 811 F.3d

1034, 1040 (8th Cir. 2016) (quoting United States v. Quintero-Felix, 714 F.3d 563, 567
(8th Cir. 2013). These tasks may involve “checking the driver’s license, determining

whether there are outstanding warrants against the driver, and inspecting the

automobile’s registration and proof of insurance.” Rodriguez v. United States, 135 S. Ct.

1609, 1615 (2015). “An officer, in other words, may conduct certain unrelated checks

during an otherwise lawful traffic stop. But . . . he may not do so in a way that prolongs

the stop, absent the reasonable suspicion ordinarily demanded to justify detaining an

individual.” Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015) (quoting Illinois v.

Caballes, 543 U.S. 405, 407 (2005)).

       Absent reasonable suspicion, an officer may not broaden the investigation

“‘beyond the time reasonably required to complete the mission’ of issuing a warning

ticket.” Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015) (quoting Illinois v.

Caballes, 543 U.S. at 407). “A dog sniff . . . is a measure aimed at detecting evidence of

ordinary criminal wrongdoing.” Id. (citations and quotations omitted). The reasonableness

of the length of a traffic stop and a resulting detention are fact-based questions, and a

traffic stop is not subject to a defined limit. United States v. Riley, 684 F.3d 758, 765 (8th

Cir. 2012). Accordingly, detention “beyond completion of the traffic infraction

investigation” must be supported by “reasonable suspicion of criminal activity.”

Rodriguez, 135 S. Ct. at 1616-17.

       The traffic stop was not unlawfully prolonged beyond the time reasonably required

to complete the purpose of the stop. Detective Ramsay obtained the vehicle identification,

Garrison’s identification, and Defendant’s information, then immediately proceeded to the

cruiser to initiate background checks while Detective Clark remained with the vehicle. The

background checks took extra time to complete because Defendant could not provide
identification. Further, Detective Ramsay reasonably concluded that a Channel 5 check

was necessary to determine the extent and nature of Defendant’s violation history in Iowa.

See Rodriguez, 135 S. Ct. at 1615 (checking identification and determining whether there

are any outstanding warrants are acceptable tasks that do not unlawfully extend a traffic

stop). Further, Defendant’s behavior in failing to comply required the attention of both

officers. All these activities took place within 8 minutes of the initial stop, and the K-9 unit

arrived and the dog performed the sniff within 10 minutes of the initial stop. Accordingly,

the detectives did not unlawfully prolong the traffic stop by running the Channel 5 check,

and there is no evidence that the detectives used the check as a delay tactic in order to

obtain a dog sniff.

       2. Reasonable Suspicion to Conduct a Dog Sniff

       Reasonable suspicion requires more than an “inchoate and unparticularized

suspicion or ‘hunch.’” United States v. Smith, 789 F.3d 923, 928 (8th Cir. 2015) (quoting

United States v. Garcia, 23 F.3d 1331, 1334 (8th Cir. 1994)).             “While ‘reasonable

suspicion’ must be more than an inchoate ‘hunch,’ the Fourth Amendment only requires

that police articulate some minimal, objective justification for an investigatory stop.” United

States v. Lyons, 486 F.3d 367, 371 (8th Cir. 2007). Law enforcement officers may “draw

on their own experience and specialized training to make inferences from and deductions

about the cumulative information available to them that ‘might well elude an untrained

person.’” Smith, 789 F.3d at 928 (quoting United States v. Arvizu, 534 U.S. 266, 273

(2002)). As a result, “due weight must be given ‘to the factual inferences drawn by the

law enforcement officer.’” United States v. Donnelly, 475 F.3d 946, 952 (8th Cir. 2007)

(quoting Arvizu, 534 U.S. at 277).
       To establish reasonable suspicion, “‘the police officer must be able to point to

specific and articulable facts which, taken together with rational inferences from those

facts, reasonably warrant’ further investigation.” Woods, 829 F.3d at 679 (quoting Terry

v. Ohio, 392 U.S. 1, 21 (1968)). Although some factors may appear innocent when

considered alone, “a combination of factors may give rise to reasonable suspicion.”

United States v. Briasco, 640 F.3d 857, 860 (8th Cir. 2011). “Whether the particular facts

known to the officer amount to an objective and particularized basis for a reasonable

suspicion of criminal activity is determined in light of the totality of the circumstances.”

United States v. Beck, 140 F.3d 1129, 1137 (8th Cir. 1998) (quoting United States v.

Halls, 40 F.3d 275, 276 (8th Cir. 1994)). “However, in order to measure the totality of the

circumstances, it is necessary to first break the reasonable suspicion into separate

observations.” United States v. Johnson, No. 8:16CR241, 2017 WL 933044, at *5 (D.

Neb. Mar. 9, 2017) (quoting Beck, 140 F.3d at 1137-39 (analyzing each observation

separately before combining them in a totality of the circumstances test)).

       Through the course of the traffic stop, the detectives developed reasonable

suspicion of criminal activity. Prior to the traffic stop, the detectives observed Defendant

making multiple turns that seemed arbitrary and evasive. Detective Clark recognized

Defendant attempting to separate himself from the vehicle by stating several times that it

was not his vehicle when asked if the detective could search the car. Detective Clark

found Defendant was evasive in his answering of questions. Following the interactions of

Detective Clark with Defendant, his suspicions were further heightened with the results

of the Nebraska criminal history check, showing Defendant was a felon with convictions

for drug and gun charges.
      Both arresting officers are members of the Omaha Police Department’s gang unit.

Detective Ramsay has seven years’ experience on the police force, and a year and a half

with the gang unit. Detective Clark has almost four years’ experience on the police force,

with eight months with the gang unit specifically. Viewing the evidence through their

experience, the detectives articulated more than “an inchoate and unparticularized

suspicion” and had reasonable suspicion as to Defendant’s criminal activity. The Court

adopts the magistrate judge’s recommendation.

                                     CONCLUSION

      For the reasons discussed, the Findings and Recommendation will be adopted,

and the Motion to Suppress will be denied.

      IT IS ORDERED:

      1.     The Findings and Recommendation, ECF No. 28, are adopted in their

             entirety;

      2.     The Motion to Suppress filed by the Defendant Nicholas Chenier, ECF No.

             16, is denied;

      3.     Defendant’s Objection to the F&R, ECF Nos. 29, is overruled; and

      4.     The Clerk of Court is directed to terminate the Government’s Response,

             ECF No. 31.

      Dated this 11th day of August, 2019.


                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge
